Citation Nr: 1715312	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-21 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for non-Hodgkin's lymphoma (lymphoma), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for lymphoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  He died in December 2012. 

This matter comes before the Board of Veterans' Appeals from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for lymphoma.

In August 2012, the Veteran testified at a hearing before the undersigned.  A transcript has been associated with the claims file.

The Board dismissed the Veteran's appeal in March 2013 due to his death.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant.  The appellant has been properly substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

In October 2014, the Board remanded the instant claim.  It now returns for appellate review.

The issue(s) of entitlement to service connection for lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for entitlement to service connection for lymphoma was denied in an August 2003 rating decision; the Veteran did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.  The decision became final.

2.  Evidence submitted since the RO's August 2003 rating decision is not cumulative or redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lymphoma.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service connection for lymphoma, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the August 2003 rating decision, which denied service connection for lymphoma, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See, Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for lymphoma was denied by the RO in an August 2003 rating decision.  The basis of the denial was the lack of exposure to herbicides during the Veteran's service.  Specifically, the RO noted that service connection may be established based on a relationship to herbicide exposure only if evidence demonstrates that the Veteran served in Vietnam during the Vietnam era or was exposed to herbicides through some other service.  The Veteran showed neither.

The evidence of record at the time of the August 2003 decision included the Veteran's service treatment records, service personnel records, the Veteran's statements, and 2002-2003 VA treatment records.  

Since August 2003, several statements by the Veteran, his hearing testimony, and VA and private treatment records, have been added to the record.  Specifically, the Veteran submitted multiple statements reporting exposure to herbicide agents in Panama, and research from government agencies was sought to determine whether such agents were used in the Panama Canal Zone during the Veteran's service.

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's lymphoma and his possible in-service exposure to herbicide agents.  Moreover, these records are material in that it was the lack of evidence of exposure to herbicide agents that was the basis of the prior denial.  

Accordingly, reopening of the claim for service connection for lymphoma is warranted.



ORDER

New and material evidence having been received, the issue of entitlement to service connection for lymphoma is reopened.



REMAND

Prior to his death, the Veteran contended that he incurred lymphoma as a result of his exposure to herbicide agents while serving in the Panama Canal Zone.  Military personnel records show service in Panama from February 1967 to August 1968.

The M21-1 provides procedures for verifying herbicide exposure in locations other than the Republic of Vietnam, the Demilitarized Zone in Korea, Thailand, and Johnston Island.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.  Specifically, the Veteran should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation and Pension service department (C&P) and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as claimed, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

VA has attempted to verify the Veteran's reported exposure to herbicide agents.  A request was sent to the C&P.  A memorandum received in response in September 2010 notes that the Department of Defense (DoD) listing of dates and locations of herbicide tests and storage outside of Vietnam, and a December 2006 report entitled, "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides," support a finding that no tactical herbicides were used or tested in the Panama Canal Zone.  The memo further noted that "if the veteran is referring to some small-scale commercial herbicide storage and use for brush or weed clearing activity around the camp or base, there is no DoD record of such activity at Panama and no way to know the chemical content of such non-tactical herbicide use.  Commercial herbicides are used on every US military base in the world and they do not fall under the statutes and regulations governing presumptive service connection for tactical herbicide (such as Agent Orange) exposure."  The C&P therefore noted that it could not concede exposure based upon the cited DoD documentation.

In response to an October 2014 Board remand, the AOJ contacted the JSRRC and received the following response in July 2015: "We researched the June 1967 historical report submitted by the 5700th Air Base Wing (5700th ABW), the higher headquarters of the 5700th Air Police Squadron (5700th APS).  The history documents that the 5700th APS was stationed at Howard Air Force Base (AFB), Canal Zone, Panama.  The history does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispersal, or usage at Howard AFB, Canal Zone during the reporting period.  We also researched additional available historical documentation, to include The Agent Orange Investigation Report, Investigations into the Allegation of Agent Orange in the Canal Zone and Panama.  To date, available historical information does not document the spraying of Agent Orange at Howard AFB or in the country of Panama during 1967.  Therefore, we are unable to document or verify that [the Veteran] was exposed to Agent Orange in Panama."

The Board finds that the RO's action does not fully comply with its October 2014 remand.  See, Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the remand requested that the RO, in attempting to verify the Veteran's claimed exposure to herbicides through the JSRRC, make as many requests to the JSRRC as is necessary to encompass the period from February 16, 1967 to August 26, 1968, the period of the Veteran's service at the Howard Air Force Base in Panama.  

The JSRRC response on file addresses herbicide exposure for 1967, but does not address whether herbicide agents were used in Panama in 1968.  

Accordingly, the case is REMANDED for the following action:

1. Using the applicable manual provisions, ask the JSRRC for verification of whether the Veteran was exposed to an herbicide agent during his period of service at the Howard AFB in Panama in 1968, specifically up to August 26, 1968.

Even though this period exceeds 60 days, court decisions require that VA make as many request as are necessary to encompass the entire reported period, unless exposure is shown during a previously submitted 60-day period.

Seek verification through any alternate sources of information that are identified, if JSRRC is unable to provide verification.

2.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


